DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the extreme number of cited listings of references filed and a desire to insure a valid potential patent, applicant is required under 37 CFR 1.105 to provide any information known to applicant regarding 3-D or additive manufacturing of a vehicle hollow chassis or node structure comprising internal ribs.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.   Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Claim Rejections - 35 USC § 112
Claims 6, 8, 9, 10,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims 6, 8, 15 feature indefinite negative limitations in “without a member”, “to eliminate a use”, and “not aligned”.
Claims 9,10 are indefinite in “a minimum value” with no bounds to the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 6,8-13 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EDAG, WO2019048680, cited by applicant, published March 14, 2019 and corresponding English language version, US 2020/0406984.
EDAG has a portion of a chassis with hollow structure with wall 5 and ribs1b.
Claims 3, 11, 12 are obvious engineering expedients to size the volume or rib thickness while minimizing weight, claims 11-12.
Claims 6, 8, EDAG discloses no supporting structure.
Claims 9 and 10, it is an obvious engineering expedient to one of ordinary skill in this art a graduate engineer or experienced designer, to use the minimum number of ribs given the engineering stiffness required, in order to lower weight.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDAG in view of Audi.
It would have been obvious at the time of filing of applicant to provide the node structure of EDAG in a rear frame vehicle structure as taught by Audi at 160.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDAG in view of GM, Martin et al..
It would have been obvious at the time of filing of applicant to provide in EDAG the additive manufacturing process of powered bed fusion as a known process in this art and not the invention of applicant.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by BMW, WO2019223935, cited by applicant, or, in the alternative, under 35 U.S.C. 103 as obvious over BMW in view of EDAG.
BMW has nodes 18 with ribs, figure 1 within.
Claim 15, the print orientation is non-symmetrical left to right in the vehicle.
Alternatively, it would have been obvious at the time of filing of applicant to provide in BMW the rib orientation of EDAG as another known structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/15/2022